 In theMatter of LYKENS HOSIERYMILLS,INC., EMPLOYERandTEXTILEWORKERS UNION OF AMERICA,CIO, PETITIONERCaseNo. 4-RC-331DSECOND SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONJanuary 19, 1950On May 10, 1949, pursuant to a Decision and Direction of Electionan election was held under the direction and supervision of the Re-gional Director for the Fourth Region.Upon completion of the elec-tion, the parties were furnished a Tally of Ballots.The Tallyshowed :Number of eligible voters__________________________________89Number of votes cast ------------------------------ --------88Votes cast for Petitioner__________________________________43Votes cast against Petitioner_______________________________44Valid votes counted_________________________________ _____87Challenged ballots_________________________________________1The Petitioner filed objections to Conduct of Election, a hearingwas held, a Report on Objections issued, and exceptions to the Reporttimely filed by the Employer.Thereafter, the Board ordered the 1 challenge investigated; a reportby the Regional Director was issued; exceptions thereto were filed andin a Supplemental Decision and Direction 2 the Board ordered thischallenged ballot to be opened and counted, reserving for subsequentdetermination the issues raised by the objections.The SupplementalTally which was issued after the opening of the challenged ballotshows :Number of eligible voters__________________________________Number of votes cast_________________________________r_____88Votes cast for Petitioner___________________________________441 82 NLRB 981.2 Issued November 21, 1949.88 NLRB No. 50.238 LYKENS HOSIERY MILLS, INC.239Votes cast against Petitioner-------------------------------44Valid votes counted----------------------------------------88With respect to the objections filed by the Petitioner the Boardnow finds :.The objections allege,inter alia,that employee EmmaHunter wasnot permitted to vote at the election.The facts developed at thehearing on the objections indicate that Hunter, an employee and aneligible voter, was erroneously omitted from the eligibility list.Onthe day of the election Hunter presented herself at the voting placeat the designated time, but was not permitted to vote because hername was not on the eligibility list.When the error was discoveredlater that day, an employee was dispatched by the Board representa-tive to have Hunter appear at the voting booth and cast a ballot.The messenger was intercepted by Lipton, a representative of theEmployer; although Lipton was informed of the purpose of theerrand, he ordered the employee to leave the plant because she wasnot employed on the shift then working.Consequently, Hunter wasnot notified that she would be allowed to vote.As the result of the Employer's interference an eligible voter wasnot permitted to vote.As the Supplemental Tally indicates, Hunter'svote could have been determinative of the outcome of the election.We shall therefore set aside the election conducted herein a and shalldirect a new election among the employees in the appropriate unit,4who were employed during the payroll period immediately precedingthe issuance of this Second Direction of Election.5ORDERIT IS HEREBY ordered that the election of May 10, 1949, conductedamong the employees of Lykens Hosiery Mills, Inc., Lykens Pennsyl-vania, be, and it hereby is, set aside.SECOND DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible but not later than3In view of our disposition of the objection based on the Hunter incident we need notpass upon the other objections raised by the Petitioner.'The unit described in our decision,supra,footnote 1.6The Petitioner requests that the same eligibility date be used in this election that wasused in the previous election,held 8 months ago.However,we perceive no reason fordeparting from our usual practice in determining voting eligibility in this proceeding.The request is therefore denied.SpecialMachine and Engineering Company,85 NLRB1332 ;Gary Enterprises,Inc.,86 NLRB 431. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD75 days from the date of this Second Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in the original Decision and Direction ofElection herein, who were employed during the payroll period imme-diately preceding the date of issuance of this Second Direction ofElection, including employees who did not work during said payrollperiod because they were ill or on vacation or temporarily laid off,.but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desireto be repre-sented, for purposes of collective bargaining, by Textile Workers,Union of America, CIO.